DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-2 and 18 based on the Response filed on 06/17/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is non-Final action. 

Applicant has rewritten claim 2 in independent form including all of the limitations of the base claim and any intervening claims.   Applicant has amended independent claim 1 by incorporating the feature of original claim 17 into independent claim 1. Correspondingly, claim 17 is cancelled. Applicant has amended independent claim 18 by incorporating the feature of original claim 21 into independent claim 18. Correspondingly, claim 21 is cancelled.  Claims 1-16 and 18-20 are pending.

These amended features can be rejected by new references: Chiang et al. (US 20100188378) or Zhao et al. (US 20140036191) or Zhou (CN 104134429). Only Zhou is now applied as the secondary reference in the 103 rejection below.  Since the two other secondary references can be applied in the same way with different motivation, the 103 rejections with the two other secondary references will not be repeated here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Cho et al. (KR2020127619) and Zhou et al. (CN 104134429). 

    PNG
    media_image1.png
    387
    431
    media_image1.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween] disposed between the first substrate and the second substrate; 
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119  includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate. 
a plurality of data lines disposed on the first substrate and arranged in a first direction; a plurality of gate lines disposed on the first substrate and arranged in a second direction, wherein the first direction intersects the second direction, and each of the pixel structures is electrically connected to one corresponding data line and one corresponding gate line [0047]. 

Kim et al. fail to disclose the display panel, (a) wherein an optical density of the second sealant is greater than or equal to 0.68; (b) wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines.  

Cho et al. teach the display panel comprising a first sealant 13 disposed between the first substrate 11 and the second substrate 12 and located on the peripheral area of the first substrate and a second sealant 20 disposed on a side wall of the first substrate and a side wall of the second substrate, (a) wherein an optical density of the second sealant is in a range of 1.5-1.7 [0011], which is greater than or equal to 0.68 for preventing the light leakage [0011].

    PNG
    media_image2.png
    368
    367
    media_image2.png
    Greyscale

Zhou teaches the display panel, (b) wherein a plurality of data lines [a plurality of source lines 204] disposed on the first substrate and arranged in a first direction, a plurality of gate lines [a plurality of gate lines are alternately set 202] disposed on the first substrate and arranged in a second direction, a plurality of transfer lines [a plurality of signal wirings (Signal Transfer Line) 206] disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines [each of the gate line 202 and the corresponding signal cable 206 through a connecting welding disc (transfer pad P) are electrically connected, the connecting welding disc in the map to character identification, so that the gate line 202 receives the gate driving signal from the gate driver 22. can be seen from FIG. 2, the effective display area 20 in different rows and different line of each adapting welding disk P connecting line is approximately a straight line [0037]].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed, wherein (a) an optical density of the second sealant greater than or equal to 0.68 for preventing the light leakage [0011] as Cho et al. taught; (b) wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines for improving the narrow border effect [0047] or for improved design especially the effective display area of the current, in order to eliminate the defects and disadvantages [0004] as Zhou taught.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Chen et al. (US 20200124787) and Zhou et al. (CN 104134429).

Regard to claim 1, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween] disposed between the first substrate and the second substrate; 
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119 includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate. 
a plurality of data lines disposed on the first substrate and arranged in a first direction; a plurality of gate lines disposed on the first substrate and arranged in a second direction, wherein the first direction intersects the second direction, and each of the pixel structures is electrically connected to one corresponding data line and one corresponding gate line [0047]. 

Kim et al. fail to disclose the display panel, (a) wherein an optical density of the second sealant is greater than or equal to 0.68, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate (claim 16); (b) wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines.  

    PNG
    media_image3.png
    261
    421
    media_image3.png
    Greyscale

Chen et al. disclose the display panel comprising the first sealant 16 disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate and the second sealant 3 disposed on a side wall of the first substrate and a side wall of the second substrate; wherein transmittance of the first adhesive layer 3 ranges from 0% to 1% [with transmittance is 0.1 has an optical density of the second sealant is -log10(transmittance)= 1.0 greater than or equal to 0.68],  wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate.  

Zhou teaches the display panel, (b) wherein a plurality of data lines [a plurality of source lines 204] disposed on the first substrate and arranged in a first direction, a plurality of gate lines [a plurality of gate lines are alternately set 202] disposed on the first substrate and arranged in a second direction, a plurality of transfer lines [a plurality of signal wirings (Signal Transfer Line) 206] disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines [each of the gate line 202 and the corresponding signal cable 206 through a connecting welding disc (transfer pad P) are electrically connected, the connecting welding disc in the map to character identification, so that the gate line 202 receives the gate driving signal from the gate driver 22. can be seen from FIG. 2, the effective display area 20 in different rows and different line of each adapting welding disk P connecting line is approximately a straight line [0037]].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed, (a) wherein an optical density of the second sealant is greater than or equal to 0.68, wherein the side wall of the first substrate substantially aligned with the side wall of the second substrate for providing a display device which comes with an adhesive layer and thereby are conducive to simple processes, narrow border designs, and or thinning [0006] as Chen et al. taught; (b) wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines for improving the narrow border effect [0047] or for improved design especially the effective display area of the current, in order to eliminate the defects and disadvantages [0004] as Zhou taught.

3.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Cho et al. (KR2020127619) [or Chen et al. (US 20200124787)] and Zhou et al. (CN 104134429) as applied to claim 1 in further view of Moon et al. (US 20190204661).

Kim et al. fail to disclose the features of claims 13-16.

    PNG
    media_image4.png
    126
    359
    media_image4.png
    Greyscale

Regard to claim 13, Moon et al. teach the display panel further comprising: 
a first polarizer 130 disposed on the first substrate 111, wherein 
the first substrate 111 is located between the display medium and the first polarizer 130 (inherently between the substrates 111 and 112), and 
the first polarizer 130 includes a protruding portion beyond the first substrate; 
a second polarizer 140 disposed on the second substrate 112, wherein 
the second substrate 112 is located between the second polarizer 140 and the display medium (inherently between the substrates 111 and 112), and 
the second polarizer 140 includes a protruding portion beyond the second substrate 112; 
wherein at least a portion of the second sealant 140 is disposed in a space defined by the protruding portion of the first polarizer, the side wall of the first substrate, the side wall of the second substrate, and the protruding portion of the second polarizer.

Regard to claims 14 and 16, Moon et al. teach the display panel, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate (see Fig. 9).  

Regard to claim 15, Moon et al. teach (Fig. 7) the display panel, wherein the protruding portion of the first polarizer is beyond the protruding portion of the second polarizer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the features of claims 13-16 for reduced bezel width and including a display panel having an edge portion with increased strength [0007].

4.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Zhou et al. (CN 104134429).

    PNG
    media_image5.png
    470
    410
    media_image5.png
    Greyscale
      
    PNG
    media_image1.png
    387
    431
    media_image1.png
    Greyscale

Regard to claim 18, Kim et al. disclose a display panel, comprising: 
a first substrate 111 including 
an active area [a display area with a plurality of gate lines, a plurality of data lines, and a plurality of pixels [0047]] and 
a peripheral area [a non-display area of the upper substrate 111 with a plurality of pad regions, and a gate driving circuit [0048]] outside the active area; 
a plurality of pixel structures disposed on the active area of the first substrate [0047]; 
a second substrate 113 disposed opposite to the first substrate; 
a display medium [the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween] disposed between the first substrate and the second substrate; 
a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate[the lower substrate 111 and the upper substrate 113 confronting each other are bonded to each other with a liquid crystal layer interposed therebetween, therefore, there is inherently a first sealant disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate]; and 
a second sealant [a panel protection member 119] disposed on a side wall of the first substrate and a side wall of the second substrate [The panel protection member 119 formed of silicon-based or ultraviolet (UV) curing sealant (or resin).  In consideration of tack time, it is preferable that the panel protection member 119 be formed of UV curing sealant.  Also, the panel protection member 119 may be colored (for example, blue, red, bluish green or black), but is not limited to these colors.  Preferably, the panel protection member 119 is formed of colored resin or light-shielding resin so as to prevent the light leakage at the side faces of the upper and lower substrates [0060]];
wherein 
the second sealant 119 includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate, and 
the side wall of the first substrate 111 is substantially aligned with the side wall of the second substrate 113.  
a plurality of data lines disposed on the first substrate and arranged in a first direction; a plurality of gate lines disposed on the first substrate and arranged in a second direction, wherein the first direction intersects the second direction, and each of the pixel structures is electrically connected to one corresponding data line and one corresponding gate line.

Kim et al. fail to disclose the display panel, wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines.  

    PNG
    media_image2.png
    368
    367
    media_image2.png
    Greyscale

Zhou teaches the display panel, wherein a plurality of data lines [a plurality of source lines 204] disposed on the first substrate and arranged in a first direction, a plurality of gate lines [a plurality of gate lines are alternately set 202] disposed on the first substrate and arranged in a second direction, a plurality of transfer lines [a plurality of signal wirings (Signal Transfer Line) 206] disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines [each of the gate line 202 and the corresponding signal cable 206 through a connecting welding disc (transfer pad P) are electrically connected, the connecting welding disc in the map to character identification, so that the gate line 202 receives the gate driving signal from the gate driver 22. can be seen from FIG. 2, the effective display area 20 in different rows and different line of each adapting welding disk P connecting line is approximately a straight line [0037]].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed, wherein a plurality of transfer lines disposed on the first substrate and arranged in the first direction, wherein the transfer lines are electrically connected to the gate lines for improving the narrow border effect [0047] or for improved design especially the effective display area of the current, in order to eliminate the defects and disadvantages [0004] as Zhou taught.

Regard to claim 19, Kim et al. disclose in Fig. 4 the display panel, wherein the side wall of the first substrate and the side wall of the second substrate are rough surfaces.  

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140204293) in view of Zhou et al. (CN 104134429) as applied to claim 18, in view of Momose (JP 2010139656).

Kim et al. disclose the display panel, wherein the first substrate 3 includes a carrying surface, and the pixel structures are disposed on the carrying surface; a junction is present between the side wall and the carrying surface of the first substrate.

Kim et al. fail to disclose the display panel, wherein the first substrate includes a carrying surface, and the side wall of the first substrate and the side wall of the second substrate have stripes inclined relative to the junction.  

    PNG
    media_image6.png
    172
    717
    media_image6.png
    Greyscale

Momose teaches the display panel, wherein the first substrate 3 includes a carrying surface, and the side wall of the first substrate 3 and the side wall of the second substrate 2 have stripes inclined relative to the junction.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the first substrate including a carrying surface, and the side wall of the first substrate and the side wall of the second substrate having stripes inclined relative to the junction for making bonded substrates slim more appropriately in manufacturing a liquid crystal display as Momose taught.  
6.	Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6437846) in view of Cho et al. (KR 2020127619) and Kim et al. (US 20140204293).

    PNG
    media_image7.png
    241
    492
    media_image7.png
    Greyscale

Regard to claim 2, Ono et al. disclose a display panel, comprising: 
a first substrate [a lower substrate 2] including an active area and a peripheral area outside the active area; 
a plurality of pixel structures [obviously forming from crossing the transparent electrode of electrode terminal 7 and a transparent electrode 3] disposed on the active area of the first substrate 2; 
a second substrate [an upper substrate 1] disposed opposite to the first substrate; 
a-display medium [a liquid crystal 5] disposed between the first substrate 2 and the second substrate 1; 
a first sealant 4 disposed between the first substrate 2 and the second substrate 1 and located on the peripheral area of the first substrate; 
a second sealant [resin mold 13 applied between electrode terminal 7 and upper polarizer 9] disposed on a side wall of the first substrate 2 and a side wall of the second substrate, wherein the second sealant 13 includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate, and  
at least one light-blocking pattern [a conductive ink 21], 
wherein 
the peripheral area of the first substrate 2 includes a protruding portion beyond the second substrate 1.
at least one light-blocking pattern 21, wherein the peripheral area of the first substrate 2 includes a protruding portion beyond the second substrate 1, 
the at least one light-blocking pattern 21 is disposed on the protruding portion of the first substrate 2, and the second sealant 13 is disposed between the at least one light-blocking pattern 21 and the second substrate 1.

Ono et al. fail to disclose the display panel, wherein (a) an optical density of the second sealant is greater than or equal to 0.68; and (b) a second sealant disposed on a side wall of the first substrate and a side wall of the second substrate, wherein the second sealant includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate.  

Cho et al. teach the display panel comprising a first sealant 13 disposed between the first substrate 11 and the second substrate 12 and located on the peripheral area of the first substrate and a second sealant 20 disposed on a side wall of the first substrate and a side wall of the second substrate, (a) wherein an optical density of the second sealant is in a range of 1.5-1.7 [0011], which is greater than or equal to 0.68 for preventing the light leakage [0011].

    PNG
    media_image5.png
    470
    410
    media_image5.png
    Greyscale

Kim et al. teach the display panel wherein (b) a second sealant [a panel protection member 119] disposed on a side wall of the first substrate 111 and a side wall of the second substrate 113, wherein the second sealant 119 includes a convex surface overlapped with the side wall of the first substrate 111 and the side wall of the second substrate 113.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ono et al. disclosed, (a) an optical density of the second sealant greater than or equal to 0.68 for preventing the light leakage [0011] as Cho et al. taught; wherein (b) a second sealant disposed on a side wall of the first substrate and a side wall of the second substrate, wherein the second sealant includes a convex surface overlapped with the side wall of the first substrate and the side wall of the second substrate for preventing the above adhesive portion and the upper substrate 113 from being visible to the outside in the front face of the upper polarizing film [0057] as Kim et al. taught.

Regard claim 3, Ono et al. disclose the display panel, wherein the second sealant is further disposed on at least one side wall of the at least one light-blocking pattern [a conductive ink 21].

Regard to claim 4, Ono et al. teach the display panel further comprising: 
a first polarizer [a lower polarizer 29] disposed on the first substrate, wherein the first substrate 2 is located between the display medium 5 and the first polarizer;  
a second polarizer [upper polarizer 9] disposed on the second substrate 1, wherein the second substrate 1 is located between the display medium 5 and the second polarizer 9, and 
the second polarizer 9 includes a protruding portion beyond the second substrate 1; wherein a portion of the second sealant 13 is disposed between the protruding portion of the second polarizer and the at least one light-blocking pattern 21.

Regard to claim 5, Ono et al. teach the display panel, wherein the first polarizer 29 includes a protruding portion beyond the first substrate 2.  However, Ono et al. fail to disclose the display panel, wherein the second sealant is disposed in a space defined by the protruding portion of the first polarizer, the side wall of the first substrate, the side wall of the second substrate 113, and the protruding portion of the second polarizer. Kim et al. teach, wherein the first polarizer includes a protruding portion beyond the first substrate 111, and the second sealant 119 is disposed in a space defined by the protruding portion of the first polarizer 115, the side wall of the first substrate 111, the side wall of the second substrate 113, and the protruding portion of the second polarizer 117 for preventing the above adhesive portion and the upper substrate 113 from being visible to the outside in the front face of the upper polarizing film [0057] as Kim et al. taught.

Regard claim 6, Ono et al. disclose the display panel, wherein the at least one light-blocking pattern [conductive ink 21] comprises at least one electrically conductive pattern [conductive ink 21].

7.	Claim 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6437846) in view of Cho et al. (KR2020127619) and Kim et al. (US 20140204293) as applied to claim 6 in further view of Tak et al. (US 20170146834).

Ono et al. fail to disclose the features of claims 7-9 and 11-12.

    PNG
    media_image8.png
    283
    671
    media_image8.png
    Greyscale

Regard to claim 7, Tak et al. teach the display panel, wherein each of the pixel structures comprises a thin film transistor 110 and a pixel electrode 160 electrically connected to the thin film transistor 110, and a material of the at least one electrically conductive pattern is the same as a material of at least one of a gate, a source, and a drain of the thin film transistor.

Regard claim 8, Tak et al. teach the display panel, wherein the at least one light-blocking pattern comprises at least one light-filtering pattern [dummy color filter 140d].

Regard claim 9, Tak et al. teach the display panel, wherein 
each of the pixel structures comprises an active element and a pixel electrode electrically connected to the active element, and the display panel further comprises: a plurality of color resists [color filters 140r and 140g obviously made of color resist] respectively overlapped with the pixel electrodes of the pixel structures [color filters 140r and 140g obviously made of color resist since these are known materials and known properties of color resist, and the use thereof would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form color filters with color resists, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146], wherein 
a material of the at least one light-filtering pattern [dummy color filter 140d] is the same as a material of at least one of the color resists.

Regard claim 11, Tak et al. teach the display panel, wherein the at least one light-blocking pattern comprises a light-shielding resist [a light-blocking member 181 may be a black matrix including a black organic polymer material that includes black dye or pigment [0093]].

Regard claim 12, Tak et al. teach the display panel further comprising: a supporter 182 disposed on the active area of the first substrate and abutting against the second substrate, wherein a material of the light-shielding resist is the same as a material of the supporter 182.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ono et al. disclosed with the features of claims 7-9 and 11-12 for prevent a reduction in aperture ratio due to misalignment of the first substrate 100 and the second substrate 200 [0094] as Tak et al. taught.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6437846) in view of Cho et al. (KR2020127619) and Kim et al. (US 20140204293) as applied to claim 6 in further view of Tak et al. (US 20170146834) as applied to claim 8 in further view of Shimada et al. (US 5910829).

Ono or Cho or or Kim or Tak fail to disclose the display panel, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns are different from each other.

    PNG
    media_image9.png
    293
    488
    media_image9.png
    Greyscale

Shimada et al. teach the display panel, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns 108a/108b are different from each other at sealing member 133, which is made of a sealing resin or the like, is provided at the end of the light blocking layer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ono et al. disclosed, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns are different from each other for providing a more efficient blocking of ambient light (col. 4 lines 42-43) as Shimada et al. taught.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 6437846) in view of Cho et al. (KR2020127619) and Kim et al. (US 20140204293) as applied to claim 6 in further view of Tak et al. (US 20170146834) as applied to claim 8 in further view of Peng (CN 104865741).

Ono or Cho or or Kim or Tak fail to disclose the display panel, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns are different from each other.

    PNG
    media_image10.png
    184
    983
    media_image10.png
    Greyscale

Peng teaches the display panel, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns are different from each other under sealing member 33, which is made of a sealing resin or the like, is provided at the end of the light blocking layer (see annotation in Fig. 4a-c and 5).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ono et al. disclosed, wherein the at least one light-filtering pattern comprises a plurality of light-filtering patterns that are stacked, and colors of the light-filtering patterns are different from each other for prevent the light leakage phenomenon occurs in the edge light leakage area of the liquid crystal panel as Peng taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871